Judgment, Supreme Court, New York County (Herman Cahn, J.), entered March 2, 1993, assessing plaintiff’s damages in the amount of $38,839.13, exclusive of interest, costs and disbursements, and bringing up for review a prior order, same court (Karla Moskowitz, J.), entered June 17, 1991, which granted plaintiff summary judgment on the issue of liability and ordered a trial on the issue of damages, unanimously modified, on the law and the facts, to reduce the amount awarded by $5,369.31, and otherwise affirmed, without costs.
No basis exists in this action for goods sold and delivered to disturb the trial court’s credibility determinations accepting plaintiff’s invoices and summary thereof as proof of the amount owing and rejecting defendant’s claims of payment in cash. However, the judgment should be modified by the amount in the summary for which plaintiff was unable to produce an invoice, plaintiff’s evidence as to this item being less than preponderant.
We have considered defendant’s other contentions and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.